ORIGINAL
          lJn tllt    @nftt! btuttg {,srnt of ftltrul                        @luimg
                                             No.  15-394                                    FILED
                                                Pro Se
                                         (Filed: April 29,2015)                           APR   2I   2015

                                                                                         U.S. COURT OF
                                                                                        FEDEf,ALO{.AflS
DARIUS MACLIN,
                                                        Tucker Act;28 U.S.C. $ l49l; Lack     of
                       Plaintiff,                       Subject Matter Jurisdiction; RCFC
                                                        12(bXl); Pro Se Plaintiff; In Forma
                                                        Pauoeris.

THE UNITED STATES OF AMERICA,

                       Defendant.




                                         OPINION AND ORDER

        Kaplan, Judge.

        Before the Court is a complaint filed by Darius Maclin, appearing pro se. Mr. Maclin is
an inmate at the Eastem New York Correctional Facility in Napanoch, NY, part of the New York
state prison system. Compl. at      l.Plaintiffnames the following as defendants in his complaint:
Department of Corrections and Community Supervision Eastem New York Correctional Facility,
Sergeant Vanacore and three ururamed conection officers ("CO"). Id. at 4. According to Mr.
Maclin, he "was beatup by 3 CO's," a sergeant, and "1 escort CO" in retaliation for filing a
grievance against a staff member/CO for whom he had worked. Id. at 2. During the altercation
that took place in his cell, plaintiff claims his "food/junk food and personal property . . . such as
cassette player/headphones and cloth" were "ripped or thrown out!" Id. In addition to the
damage to his property, plaintiffalleges that "he was punched in the back of [his] head, rib, back
[and] shoulder" while he was handcuffed. Id. According to plaintiff, the officers informed him
that he was being punished because he had engaged in inappropriate behavior when a female
officer walked by. Id. Following the incident, he was placed in isolation. Id.

        Plaintiffclaims that he is in fear for his life because he "was threatened to be killed if [he]
get[s] out of isolation. Id. He further claims that prison adminishators denied his request for
protected custody. Id. According to plaintiff, he is due to be released from isolation on May 3,
2015 and released from prison later this year and he "fear[s] [he'll] be killed by these corrupt
officers." Id.

        Plaintiff states that he is hard of hearing and that his rights under the Americans with
Disabilities Act of 1990 ('ADA),42 U.S.C. $$ 12101 et seq., were violated. Id. Plaintiff seeks
damages in the amount of $ 150,000 for pain and suffering and $20,000 in reimbursement for the
property that was damaged during the alleged assault by correction ofncers. Id.

       Plaintiff has also filed           to proceed in forma pauperis. To proceed in forma
                                  a request
pauperis, a prisoner must submit an affidavit that includes a list ofall ofhis assets, a declaration
that he is unable to pay the fees or give the security for an attomey, and a statement of the natue
ofhis action and his beliefthat he is entitled to judgment and a certified copy oftheir trust fund
account statement. 28 U.S.C. $ 1915(a) (2012). Here, plaintiff satisfied these requirements, and
the Court therefore grants his application to proceed in forma pauperis.

                                              DISCUSSION

        Pleadings by a pro se plaintiff are generally held to a "less stringent standards than formal
pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972). Because Mr.
Maclin is proceeding pro se, he is entitled to a liberal construction of his complaint. Erickson v.
Pardus, 551 U.S. 89, 94 (2007). However, the "leniency [afforded to a pro se litigant] with
respect to mere formalities" does not permit a court to "take a liberal view of. . . [a] jurisdictional
requirement and set a different rule for p1q se litigants." Kelley v. Sec'v. U.S. Deo't of Labor,
812F.2d 1378, 1380 (Fed. Cir. 1987).

         The Tucker Act affords this Court jurisdiction to hear "any claim against the United
 States founded either upon the Constitution, or any Act of Congress or any regulation ofan
executive department, or upon any express or implied conhact with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28U.S.C. $ 1a9l(a)(1)
 (2012). Here,however, plaintiffs claims are against non-federal defendants. Further, plaintiffs
complaints ofviolations ofthe ADA are also outside the Court's jurisdiction as federal district
courts have exclusive jurisdiction over ADA claims. 42 U.S.C. $ 12133; see McCauley v.
United States, 152 F.3d 948 (1998) (affirming holding that Court of Federal Claims lacked
jurisdiction over an ADA claim because district courts have exclusive jurisdiction over such
claims).

        Indeed, it appears to the Court that plaintiffs action may have been filed with this Court
in enor. The caption of plaintiff s complaint names the State of New York Court of Claims and
appears to be a Notice of Intention to File a claim addressed to the Attomey General ofthe State
of New York as required by that jurisdiction's statutes. See NY CT CLMS $ 10 (providing that
State ofNew York Court of Claims has jurisdiction over claims by conectional facility inmates
for injury to or loss of personal property so long as "the inmate has exhausted the personal
property claims administrative remedy, established for inmates by the department").

       In any event, jurisdiction over plaintiffs complaint does not lie here. For that reason, the
Court dismisses the complaint, sua sponte, pursuant to RCFC 12(hX3).




                                                   z
                                      CONCLUSION

       For the reasons stated above, the Court GRANTS plaintiffs motion to proceed in forma
pauperis and DISMISSES plaintills complaint without prejudice for lack ofjurisdiction' The
Clerk of the Court is directed to enterjudgrnent accordingly.

       IT IS SO ORDERED.

                                                    kt1
                                                EI.A,INE D. KAPLAN
                                                Judge